Dear Ms. Glasper:
We received your request for an opinion on behalf of the Madison Parish School Board regarding the use of public funds to purchase recreational equipment for a private athletic organization that serves the community, particularly under-privileged children. You also question the use of public funds to purchase championship rings for a local high school basketball team.
The school board is charged with providing for the public education of the children in the parish.  As our office opined in Attorney General Opinion No. 91-181, athletics, both recreational and competitive, are a valuable complement to academics in the educational process.  Thus, the use of public funds in such an instance is allowed because it serves an academic or educational purpose as intended by Article VIII of the Louisiana Constitution of 1974 and La.R.S. 17:81.
However, it is our understanding that the recreational equipment at issue is not for use by a school but rather for a private entity that serves the community as a whole.  Therefore, it is our opinion that the Madison Parish School Board may not purchase recreational equipment as part of a program outside of the educational system.
It is further our opinion that the Madison Parish School Board may not use public funds to purchase championship rings for a local high school basketball team.  Again, the use of public funds by the school board must serve an academic or educational purpose. The school may utilize private donations through booster groups or other school organizations for recognition of athletic accomplishments.
We trust that this adequately responds to your request.  If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:crt
DATE RECEIVED: August 7, 2001
DATE RELEASED: September 20, 2001